The opinion of the court was delivered, October 23d 1871, by
Read, J.
In January 1858, the Hon. Thomas Mellon was appointed guardian of Frederick S. Lorenz, whose estate, inherited from his grandfather, amounted to about $12,000. The appellant then lived with his mother, who was a widow, and who on 22d March 1859, married William M. Grace. Judge Mellon had paid her $343.50 for the maintenance of his ward, prior to her marriage. After his mother’s marriage the appellant continued to reside with her and her husband, to whom the guardian paid $300. Some time in the year 1864, Mr. Grace purchased a tract of land, on *352which. there was a charge of $2671 owelty of partition, in favor of his stepson F. S. Lorenz. Judge Mellon filed a first and final account of his guardianship, which was presented to the court, showing account balanced, which on the 6th December 1869 was confirmed nisi. The guardian took credit for the sums actually paid Mr. and Mrs. Grace, charging and crediting himself with the owelty charged on the lands purchased by Grace, and interest, as if still due F. S. Lorenz from William M. Grace.
Upon exceptions filed an auditor was appointed, who allowed W. M. Grace for maintenance of F. S. Lorenz, $2500.88, and taking it out of the owelty of partition, as if it had been actually received by the guardian, reduced the owelty of partition from $8223.88 to $723. Upon exceptions filed, the court dismissed appellant’s exception and confirmed the auditor’s report; from which decree this appeal is taken.
The guardian never received the money he is now charged with, nor did he ever pay the alleged debt or claim for maintenance. The ward is of age and the owelty belongs to him, and not to the guardian, and the appellant is the only person who can receive it. In a guardianship account a creditor cannot intervene between guai'dian and ward, and the court has no power to adjudicate upon the claim having no jurisdiction.
The ward is entitled to his common-law remedy and trial by jury, in which any defence his stepfather has can be set up.
Decree reversed, and the guardianship account as presented to the court and confirmed nisi, is confirmed absolutely.